Citation Nr: 1528391	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  06-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability based on service-connected disabilities, prior to June 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to January 1992. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2010, the Board issued a decision granting an increased evaluation of 70 percent for the Veteran's service-connected bipolar disorder.  Later that same month, the RO effectuated the Board's decision by assigning a 70 percent evaluation to the Veteran's bipolar disorder, effective July 25, 2007.

The Board's April 2010 decision also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development.

In a July 2012 rating decision, the RO granted a total schedular disability rating of 100 percent for the Veteran's bipolar disorder, effective June 30, 2012.  That same month, in a July 2012 supplemental statement of the case, the RO denied the Veteran's TDIU claim, which it recharacterized as entitlement to TDIU prior to June 30, 2012.  In making this change, the RO noted that the total schedular disability rating assigned to the Veteran's bipolar disorder had rendered his TDIU claim after June 30, 2012, moot.

While no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C. § 1114(s) so long as there is no "duplicate accounting of disabilities."  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The facts in this case, however, distinguish the current appeal from the Court's holding in Bradley.  As noted in an October 2007 informal hearing report, the Veteran's TDIU claim is based solely upon his bipolar disorder.  His only other service-connected disability, residuals of left rotator cuff injury, is evaluated as 10 percent disabling.  As such, the Veteran does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114(s), and no additional compensation benefit could arise from adjudicating his TDIU claim after June 30, 2012.


REMAND

The Veteran is seeking entitlement to TDIU prior to June 30, 2012.  

In January 2009, the Veteran underwent a VA examination for mental disorders.  As noted in the Board's April 2010 remand, this examination, as well as the remaining evidence of record at that time, failed to provide a definitive opinion as to whether the Veteran was able to find and maintain substantially gainful employment.  

Pursuant to the Board's April 2010 remand, the RO was to obtain a supplemental medical opinion from the January 2009 VA examiner addressing whether the Veteran's service-connected disabilities, and in particular his service-connected bipolar disorder, preclude him from securing and maintaining substantially gainful employment.  

In June 2012, the Veteran underwent a VA examination for mental disorders.  This examination focused exclusively on the severity of the Veteran's bipolar disorder since his January 2009 VA examination.  It did not address the Veteran's employability for the period of time prior to January 2009.  As such, the evidence of record relating to the Veteran's employability prior to January 2009 remains inadequate.

Under these circumstances, the Board finds that a retrospective medical opinion addressing the functional effects of the Veteran's service-connected bipolar disorder on his ability to obtain and maintain substantially gainful employment, from June 2004 through June 2012, is necessary to effectively adjudicate the TDIU claim on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  To assist the examiner in rendering this opinion, the RO must contact the Veteran and request that he identify all periods of his employment from June 2004 through June 2012.  Specifically, the record indicates that the Veteran was employed doing construction work in 2006 and also working for the Disabled American Veterans (DAV) in 2007.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The RO must also provide and request that the Veteran complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, covering the period from June 2004 through June 2012, including his employment information working construction and working for DAV.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above is completed, a retrospective medical opinion must be obtained addressing the functional effects of the Veteran's service-connected bipolar disorder and residuals of left rotator cuff injury on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience from June 2004 through June 2012.  The Veteran's claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, throughout or at any point, from June 2004 through June 2012.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for this opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case, with consideration of whether extraschedular evaluations are warranted, must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


